Exhibit 10.1

 

 

 

 



 

Deal CUSIP 68572PAA7

Revolving Loan CUSIP 68572PAB5

Term Loan CUSIP 68572PAC3

Draw Loan CUSIP 68572PAD1

 

 

AMENDMENT NO. 5 to Second Amended and Restated Credit Agreement

 

DATED AS OF JUNE 30, 2017

 

AMONG

 

ORCHIDS PAPER PRODUCTS COMPANY,

 

THE LENDERS,

 

AND

 

U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

   

 

 

Amendment NO. 5 to Second Amended and Restated Credit Agreement

 

THIS AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is dated as of June 30, 2017, among Orchids Paper Products Company,
a Delaware corporation, the undersigned Lenders and U.S. Bank National
Association, a national banking association, as LC Issuer, Swing Line Lender and
as Administrative Agent. Capitalized terms used and not otherwise defined in
this Amendment (including Exhibit A attached hereto) shall have the meanings
assigned thereto in the Credit Agreement.

 

RECITALS

 

A.       The Borrower, the Lenders and the Administrative Agent are parties to a
Second Amended and Restated Credit Agreement dated as of June 25, 2015, as
amended by (i) that certain Amendment No. 1 to Second Amended and Restated
Credit Agreement dated as of November 6, 2015 among Borrower, the Lenders and
the Administrative Agent, (ii) that certain Amendment No. 2 to Second Amended
and Restated Credit Agreement dated as of December 29, 2015 among Borrower, the
Lenders and the Administrative Agent (iii) that certain Amendment No. 3 to
Second Amended and Restated Credit Agreement dated as of January 19, 2017 among
Borrower, the Lenders and the Administrative Agent and (iv) that certain
Amendment No. 4 to Second Amended and Restated Credit Agreement dated as of
March 31, 2017 among Borrower, the Lenders and the Administrative Agent
(collectively, the "Credit Agreement").

 

B.       The parties enter into this Amendment to (i) amend the Fixed Charge
Coverage Ratio covenant, and (ii) amend certain terms and conditions regarding
payment of Restricted Payments.

 

AGREEMENT

 

The undersigned Lenders constituting the Required Lenders, the Administrative
Agent and the Borrower for good, sufficient and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, agree as follows:

 

1.       Amendment to the Credit Agreement. The Credit Agreement is hereby
amended as follows:

 

(a)       Section 6.20 of the Credit Agreement is deleted and replaced with the
following:

 

6.20.       Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment, except that (i) any Subsidiary may
declare and pay dividends or make distributions to the Borrower or to a
Wholly-Owned Subsidiary, and (ii) the Borrower may declare and pay dividends on
its capital stock provided that (A) no Default or Event of Default shall exist
before or after giving effect to such dividends or be created as a result
thereof, and (B) Borrower has achieved a Leverage Ratio (determined as of the
end of each of its fiscal quarters for the then most-recently ended four (4)
fiscal quarters) of less than 4.0 to 1.0 for two consecutive fiscal quarters, as
determined by Administrative Agent in its sole discretion.

 

(b)       Section 6.21(a) of the Credit Agreement is deleted and replaced with
the following:

 

6.21       Financial Covenants.

 



 2 

 

 

(a)       Fixed Charge Coverage Ratio. Commencing with the fiscal quarter ending
on September 30, 2017, the Borrower will not permit the ratio, determined as of
the end of each of its fiscal quarters for the then most-recently ended four (4)
fiscal quarters, of (i) Consolidated EBITDA, plus Consolidated Rentals, plus, an
amount equal to the net cash proceeds received by Borrower from the issuance of
its equity interests during the period commencing on April 1, 2017 and ending on
September 30, 2017, plus such other adjustments as approved by Required Lenders,
minus Maintenance Capital Expenditures, minus Restricted Payments, minus cash
taxes, minus the Cash Flow Reserve, to (ii) Consolidated Interest Expense, plus
Consolidated Rentals, plus Consolidated Principal Payments over the four (4)
fiscal quarters then ending, all calculated for the Borrower and its
Subsidiaries on a consolidated basis, to be less than the ratio indicated for
each determination date specified below:

 

Determination Date Ratio     On September 30, 2017 1.05:1.00     On December 31,
2017 and on the last   day of each calendar quarter thereafter 1.20:1.00

 

2.       No Other Amendments. Except as expressly set forth herein, or necessary
to incorporate the modifications and amendments herein, all the terms and
conditions of the Credit Agreement, the Collateral Documents and the other Loan
Documents shall remain unmodified and in full force and effect.

 

3.       Representations and Warranties. The Borrower hereby represents and
warrants to Administrative Agent and Lenders that:

(a)       The execution, delivery and performance by the Borrower of this
Amendment and all other Loan Documents required to be delivered in connection
with this Amendment have each been duly authorized by all necessary action, and
does not contravene (i) any provision of the organizational documents of the
Borrower, (ii) any law, rule, or regulation applicable to the Borrower or its
properties, or (iii) any agreement or instrument to which the Borrower is a
party or by which the Borrower is bound or to which it is subject.

 

(b)       No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Amendment and
each other Loan Document required to be delivered in connection with this
Amendment, except as has been duly obtained or made and are in full force and
effect.

 

(c)       This Amendment and all other Loan Documents required to be delivered
in connection with this Amendment have been duly executed and delivered by the
Borrower and each constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms.

 

(d)       All representations and warranties made by the Borrower in Article V
of the Credit Agreement are true and correct as of the date of this Amendment.

 

(e)       The Borrower is in compliance with all covenants and agreements
contained in Article VI of the Credit Agreement, as amended by this Amendment.

 

(f)       There have been no amendments or modifications to the Borrower's
organizational documents since such documents were certified and delivered to
Administrative Agent on the Effective Date.

 



 3 

 

 

(g)       The resolutions of the Borrower certified and delivered to
Administrative Agent on the Effective Date have not been amended, modified or
rescinded and remain in full force and effect as of the date hereof.

 

(h)       To the best of the Borrower's knowledge, no Default or Event of
Default currently exists under the Loan Documents, as amended by this Amendment.

 

4.       Conditions Precedent. It shall be a condition precedent to the
effectiveness of this Amendment that (a) all accrued but unpaid interest on the
Loans as of the date hereof shall have been paid by the Loan Parties, (b) no
Default or Event of Default shall exist under the Credit Agreement or any other
Loan Document, as amended by this Amendment, (c) each of the Borrower and
Guarantors shall have delivered evidence of its authority to enter into this
Amendment as well as the capacity of the individuals executing this Amendment on
its behalf, (d) each Guarantor has executed and delivered the Consent of
Guarantors attached hereto to Administrative Agent, (e) Borrower has paid to
Administrative Agent for the benefit of the Administrative Agent and Lenders the
fees as set forth in that certain Fee Letter dated as of June 23, 2017 between
Borrower and Administrative Agent, (f) this Amendment has been executed by the
Borrower and Lenders constituting the Required Lenders, and (g) the
Administrative Agent shall have received such other items as it may reasonably
request.

 

5.       Ratification and Affirmation; Conflicts. The Borrower hereby
acknowledges the terms of this Amendment and ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect. To the extent
that any provision of this Amendment conflicts with any term or condition set
forth in the Credit Agreement or the other Loan Documents, the provisions of
this Amendment shall supersede and control.

 

6.       Waiver of Claims and Defenses. Borrower hereby releases, remises,
acquits and forever discharges Administrative Agent and each Lender and each of
their respective employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing hereinafter called the "Released Parties"), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any matter or things done, omitted or suffered to be done by any of
the Released Parties prior to and including the date of execution hereof, and in
any way directly or indirectly arising out of or in any way connected to this
Amendment, the Credit Agreement or the other Loan Documents (all of the
foregoing hereinafter called the "Released Matters"). Borrower acknowledges that
the agreements in this paragraph are intended to be in full satisfaction of all
or any alleged injuries or damages arising in connection with the Released
Matters, may be pleaded as a full and complete defense to any action by Borrower
against any or all of the Released Parties, and may be used as the basis for a
permanent injunction against any action by Borrower against any or all of the
Released Parties. Borrower represents and warrants to Administrative Agent and
Lenders that it has not purported to transfer, assign or otherwise convey any
right, title or interest of Borrower in any Released Matter to any other Person
and that the foregoing constitutes a full and complete release of all Released
Matters.

 

7.       No Impairment. Nothing in this Amendment shall be deemed to or shall in
any manner prejudice or impair the Loan Documents, the Collateral Documents or
any security granted or held by the Administrative Agent for the Obligations.

 



 4 

 

 

8.       Binding Agreement. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

9.       APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF OKLAHOMA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

10.       Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same instrument.

 

11.       Waiver of Jury Trial. Any controversy or claim between or among the
parties hereto arising out of or relating to this Amendment shall be controlled
by the provisions with respect to waiver of trial by jury contained in the Loan
Documents previously delivered by such parties.

 

 

 

[SIGNATURE PAGES FOLLOW]

 

 5 

 

 

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Amendment as of the date first above
written.

 

     

BORROWER:

 

ORCHIDS PAPER PRODUCTS COMPANY,
a Delaware corporation

 

 

  By: /s/Rod Gloss       Rod Gloss, Chief Financial Officer          

 

ACKNOWLEDGED AND AGREED:

 

ORCHIDS PAPER PRODUCTS COMPANY

OF SOUTH CAROLINA, a Delaware corporation

 

 

By: /s/Rod Gloss     Rod Gloss, Chief Financial Officer

 

 

 

 

 

 



Signature Page - Amendment No. 5



 

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender, as LC Issuer, as Swing Line
Lender and as Administrative Agent       By: /s/ Jason Henrie       Jason
Henrie, Vice President

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page - Amendment No. 5



 

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender               By: /s/Kristin Bohanan  
  Name: Kristin Bohanan     Title: Vice President  

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page - Amendment No. 5





 

 

 

  SUNTRUST BANK, as a Lender                   By: /s/Justin Lien     Name:
Justin Lien     Title: Director  

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page - Amendment No. 5



 

 

 

  FIRST TENNESSEE BANK, as a Lender                   By: /s/Bob Nieman    
Name: Bob Nieman     Title: Senior Vice President  

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page - Amendment No. 5



 

 

 

CONSENT OF GUARANTORS

 

This Consent of Guarantors is being delivered pursuant to the terms of that
certain Amendment No. 5 to Second Amended and Restated Credit Agreement dated of
even date herewith (the "Amendment") among Orchids Paper Products Company, a
Delaware corporation ("Borrower"), the Lenders named therein and U.S. Bank
National Association, as Administrative Agent (the "Administrative Agent"), LC
Issuer and Swingline Lender.

 

The Amendment amends and modifies the terms of that certain Second Amended and
Restated Credit Agreement dated as of June 25, 2015 between Borrower and U.S.
Bank National Association, as Administrative Agent, LC Issuer and Swingline
Lender, as amended by that certain (a) Amendment No. 1 to Second Amended and
Restated Credit Agreement dated as of November 6, 2015, (b) Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of December 29, 2015, (c)
Amendment No. 3 to Second Amended and Restated Credit Agreement dated as of
January 19, 2017, and (d) Amendment No. 4 to Second Amended and Restated Credit
Agreement dated as of March 31, 2017 (collectively, the "Credit Agreement").

 

Each of the undersigned (individually, a "Guarantor" and collectively, the
"Guarantors") is a guarantor of, and pledgor of collateral for, the indebtedness
and obligations of Borrower to the Holders of the Secured Obligations under the
Credit Agreement, pursuant to the terms of certain Loan Documents, which
include, without limitation, the guaranty agreements and other collateral
documents described on Schedule 1 attached hereto (collectively, the "Guarantor
Documents").

 

Borrower has requested that U.S. Bank National Association, as Administrative
Agent, LC Issuer and Swingline Lender and the Lenders agree to amend and modify
the terms of the Credit Agreement in the manner set forth in the Amendment, and
U.S. Bank National Association, as Administrative Agent, LC Issuer and Swingline
Lender and the Lenders are willing to agree to the terms of the Amendment, but
only if the Guarantors execute and deliver this Consent of Guarantors to the
Administrative Agent for the benefit of the Lenders.

 

To induce the Administrative Agent, LC Issuer, Swingline Lender and the Lenders
to amend and modify the Credit Agreement pursuant to the terms of the Amendment
and the other Loan Documents (as defined in the Credit Agreement) to be executed
and/or delivered to Administrative Agent in connection therewith, the
undersigned Guarantors jointly and severally:

 

(a)        represent and warrant to the Administrative Agent and Lenders that
they have been provided copies of the Amendment and the other Loan Documents and
are familiar with their terms;

 

(b)        consent to Borrower's execution and delivery of the Amendment and the
other Loan Documents to the Administrative Agent and Lenders;

 

(c)        agree that the execution, delivery and performance of the Amendment
and the other Loan Documents shall not discharge, limit or otherwise impair the
obligations of any Guarantor under the Guarantor Documents;

 

(d)        agree that the Guarantor Documents remain in full force and effect
and are enforceable against the Guarantors party thereto in accordance with
their respective terms;

 

(e)        agree that the Guarantor Documents shall act to guarantee or secure,
as applicable, the payment and performance of all Secured Obligations (as
defined in the Credit Agreement) as modified in connection with the Amendment;
and

 



 

 

 

(f)        agree that no Guarantor has any defenses, set-offs, counterclaims or
other claims to or against the enforcement of the Administrative Agent's and/or
Lenders' rights and remedies under the Guarantor Documents and to the extent any
such Guarantor may have such defenses, set-offs, counterclaims or other claims,
each Guarantor hereby waives and releases any and all such defenses, set-offs,
counterclaims or other claims.

 

Each Guarantor ratifies and reaffirms such Guarantor’s obligations under the
Guarantor Documents to which such Guarantor is a party. Capitalized terms used
herein and not otherwise defined herein have the meanings assigned to them in
the Credit Agreement. This Consent of Guarantors may be validly executed and
delivered by fax or other electronic means and by use of multiple counterpart
signature pages.

 

IN WITNESS WHEREOF, each of the undersigned have executed and delivered this
Consent of Guarantors as of June 30, 2017.

 

 

  GUARANTORS:         ORCHIDS PAPER PRODUCTS COMPANY   OF SOUTH CAROLINA        
      By: /s/ Rod Gloss       Rod Gloss, Chief Financial Officer         ORCHIDS
MEXICO (DE) HOLDINGS, LLC               By: /s/ Rod Gloss       Rod Gloss,
Manager               ORCHIDS MEXICO (DE) MEMBER, LLC               By: /s/ Rod
Gloss       Rod Gloss, Manager         OPP ACQUISITION MEXICO, S. DE R.L. DE
C.V.               By: /s/ Rod Gloss       Rod Gloss     Manager and Legal
Representative

 

 

 

 

 

 

 

 

 

SCHEDULE 1

 

List of Guaranty and Pledge Agreements

 

1.Guaranty dated as of June 3, 2014, executed by Orchids Mexico (DE) Holdings,
LLC, a Delaware limited liability company ("Holdings"), and Orchids Mexico (DE)
Member, LLC, a Delaware limited liability company ("Member")

 

2.Guarantee Agreement dated as of June 3, 2014, between OPP Acquisition Mexico,
S. de. R.L. de. C.V. ("Mexico Subsidiary") and Administrative Agent

 

3.Security Agreement dated as of June 3, 2014, executed by Borrower, Holdings
and Member

 

4.Assignment of Agreements dated as of July 31, 2014, executed by Borrower and
Mexico Subsidiary

 

5.Contrato de Prenda (Asset Pledge Agreement) dated as of July 31, 2014,
executed by Mexico Subsidiary

 

6.Contrato de Prenda Sobre Partes Sociales (Share Pledge Agreement) dated as of
July 31, 2014, executed by Holdings

 

7.Supplement to Guaranty dated as of April 28, 2015, executed by Orchids Paper
Products Company of South Carolina, a Delaware limited liability company
("Orchids South Carolina")

 

8.Security Agreement Supplement dated as of April 28, 2015, executed by Orchids
South Carolina

 

9.Mortgage, Security Agreement, Financing Statement and Assignment of Rents and
Leases dated as of May 12, 2015, executed by Orchids South Carolina

 

 

 

 

 



 

